UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1154



ROBERT CLEMENT,

                                              Plaintiff - Appellant,

          versus


BOJANGLES’ RESTAURANTS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-99-1010-1)


Submitted:   May 31, 2001                     Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Clement, Appellant Pro Se. Charles Evans Johnson, ROBINSON,
BRADSHAW & HINSON, P.A., Charlotte, North Carolina; Sandra G.
Cordova, BOJANGLES’ RESTAURANTS, INCORPORATED, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Clement appeals the magistrate judge’s order granting

summary judgment in favor of Bojangles’ Restaurants, Inc., in this

action alleging violations of the Americans with Disabilities Act.*

We have reviewed the record and the magistrate judge’s opinion and

find no reversible error.    Accordingly, we affirm on the reasoning

of the magistrate judge.    Clement v. Bojangles’ Restaurants, Inc.,

No. CA-99-1010-1 (M.D.N.C. filed Jan. 4, 2001; entered Jan. 5,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties. 28 U.S.C.A. § 636(c)(l)
(West 1993 & Supp. 2000).


                                  2